810 So.2d 1032 (2002)
Jason LEAVITT, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-3024.
District Court of Appeal of Florida, First District.
March 12, 2002.
Appellant, pro se.
Robert A. Butterworth, Attorney General, and James W. Rogers, Assistant Attorney General, Tallahassee, for appellee.
PER CURIAM.
The appellant challenges an order of the trial court summarily denying his motion to correct illegal sentence. The *1033 appellant alleged that he was convicted of a second-degree felony, and that his current sentence of 20 years total exceeds the statutory maximum for second-degree felonies, which is 15 years. See § 775.082(3)(c), Fla. Stat. (1999). The trial court denied the motion on the ground that the appellant agreed to a negotiated plea. However, a defendant cannot plead to an illegal sentence. See Blanchette v. State, 620 So.2d 258 (Fla. 1st DCA 1993). Therefore, we reverse the trial court's order denying the appellant's motion to correct his illegal sentence and remand for attachments from the record which conclusively refute the appellant's claim or for reconsideration of the motion on its merits.
ERVIN, BARFIELD, and VAN NORTWICK, JJ., concur.